Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the parts in the sectioned views (Figs. 3-5, 9-11) lack hatching (MPEP 608.02 V, IX).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites in part “wherein the shaft member includes a fluid bearing”. This is indefinite. As best understood, shaft member 3 (with piston 4, first piston rod 5 and second piston rod 5 (ex. [037])) does not include a fluid bearing. Fluid bearings 21, 22, 23 (ex. [055]) are shown in the cylinder body 2 but not as part of the shaft member 3. If the claim language is accurate, then the specification and drawings should be amended. However examiner believes the current drawings and specification to be accurate and the claim language to be in need of adjustment (for example, something like “the --cylinder body-- includes a fluid bearing”); for the purposes of examination the claim will be interpreted as such. As currently recited the metes and bounds of the claimed invention are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 1846817).
Regarding Claim 1,
A cylinder device comprising: 
a cylinder body (with B); and 

the cylinder body is provided with a rotation mechanism portion (with d, comprising f and s) including a rotation chamber (ex. Fig. 2) and configured to rotate the shaft member based on an action of a fluid, and 
at least rotation ports (10, 10, 11, 11) communicating with the rotation chamber are provided at a front end and a rear end of the rotation mechanism portion.
Regarding Claim 2,
wherein the rotation ports (10, 10) provided at the front end and the rear end of the rotation mechanism portion, respectively, are used to supply the fluid, and a rotation port (11 or 11) communicating with the rotation chamber is provided on an outer circumferential part of the rotation mechanism portion and is used for a fluid discharge.
Regarding Claim 3,
 	wherein a rotating body is connected to the shaft member, the rotating body is disposed in the rotation chamber, and the rotating body includes: 
 	a first rotating body (one of vanes s) that is capable of receiving the fluid supplied from the front end of the rotation mechanism portion to the rotation chamber and is capable of sending the fluid to the rotation port used for the fluid discharge; and 
 	a second rotating body (another of vanes s) that is capable of receiving the fluid supplied from the rear end of the rotation mechanism portion to the rotation chamber and is capable of sending the fluid to the rotation port used for the fluid discharge.
Regarding Claim 4,
wherein one of the rotation ports (one of 10, 10) provided at the front end and the rear end of the rotation mechanism portion is used to supply the fluid, and the other rotation port (one of 11, 11) is used to discharge the fluid.

wherein a rotating body (with f, s) is connected to the shaft member, the rotating body is disposed in the rotation chamber, and the rotating body has a structure capable of receiving the fluid supplied from one of the rotation ports and allowing the fluid to pass toward the other rotation port (ex. Fig. 2).
Regarding Claim 6,
wherein the shaft member is supported to be capable of stroke (ex. Fig. 1).
Regarding Claim 7,
wherein a stroke mechanism portion including a cylinder chamber (with E) is divided from the rotation mechanism portion in the cylinder body (Fig. 1, by S for example), and the stroke mechanism portion is provided with a stroke port (y or z) communicating with the cylinder chamber and allowing the shaft member to be stroked by a supply and discharge of the fluid.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 5577433).
Regarding Claim 1,
A cylinder device comprising: 
a cylinder body (with 11, 13, 15, 91); and 
a shaft member (33?) *supported in the cylinder body, wherein 
the cylinder body is provided with a rotation mechanism portion (with 91) including a rotation chamber (Fig. 1) and configured to rotate the shaft member based on an action of a fluid (from either 93 or 97, via 85, 83, 81 19), and 
at least rotation ports (three ports, as example annotated) communicating with the rotation chamber are provided at a front end (ex. 1; alternatively, 1 or 2)* and a rear end (ex. 2; alternatively, 3)*of the rotation mechanism portion.

    PNG
    media_image1.png
    351
    441
    media_image1.png
    Greyscale

Regarding Claim 2,
wherein the rotation ports provided at the front end and the rear end of the rotation mechanism portion, respectively, are used to supply the fluid, and a rotation port (ex. 3) communicating with the rotation chamber is provided on an outer circumferential part of the rotation mechanism portion and is used for a fluid discharge.
Regarding Claim 3,
 	wherein a rotating body (turbine 91) is connected to the shaft member, the rotating body is disposed in the rotation chamber (Fig. 1), and the rotating body includes: 
 	a first rotating body (one of the vanes of turbine 91) that is capable of receiving the fluid supplied from the front end of the rotation mechanism portion to the rotation chamber and is capable of sending the fluid to the rotation port used for the fluid discharge; and 
 	a second rotating body (another of the vanes of the turbine 91) that is capable of receiving the fluid supplied from the rear end of the rotation mechanism portion to the rotation chamber and is capable of sending the fluid to the rotation port used for the fluid discharge.
Regarding Claim 4,

Regarding Claim 5,
wherein a rotating body (turbine 91) is connected to the shaft member, the rotating body is disposed in the rotation chamber, and the rotating body has a structure capable of receiving the fluid supplied from one of the rotation ports (either 1 or 2) and allowing the fluid to pass toward the other rotation port (3).
Regarding Claim 6,
wherein the shaft member is supported to be capable of stroke (Fig. 1, ex. Col. 3, lines 45-50).
Regarding Claim 7,
wherein a stroke mechanism portion including a cylinder chamber (either 35 or 37) is divided from the rotation mechanism portion in the cylinder body, and the stroke mechanism portion is provided with a stroke port (either 47 or 67) communicating with the cylinder chamber and allowing the shaft member to be stroked by a supply and discharge of the fluid (via either 43 or 63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Uchino (US 7311036).
Regarding Claim 8, Smith teaches the invention substantially as claimed except for
wherein the shaft member includes a fluid bearing, the shaft member being supported in a state of floating in the cylinder body.
Smith does teach bearings, for example o and q (Fig. 1).
Uchino teaches
wherein the shaft member includes a fluid bearing (9, 12, Figs. 1-2; 32 Figs. 3-4; 49, 52a, 52b, Figs. 5-6), the shaft member being supported in a state of floating in the cylinder body.
Also gaps between the piston 11 and the piston rod 3, and the air bearings 9 and 12 for slidably supporting them become stable regardless of temperature change, and the performances of the air layers formed in the gaps, namely, a sliding performance and a sealing performance can be stable regardless of temperature change (Col. 4, lines 59-64; see also for example Col. 4, lines 52-55, Col. 6, lines 6-18, Col. 7, lines 53-65).
Since both references are directed to cylinder devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder device of Smith to include fluid bearings as taught by Uchino in order to provide slidably supporting the piston and piston rod regardless of temperature change, and the performances of the air layers formed in the gaps, namely, a sliding performance and a sealing performance can be stable regardless of temperature change.

Claim 8, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Uchino.
Regarding Claim 8, Henry teaches the invention substantially as claimed except for

Henry does teach bearing 21, seal 82, seals 31.
Uchino teaches
wherein the shaft member includes a fluid bearing (9, 12, Figs. 1-2; 32 Figs. 3-4; 49, 52a, 52b, Figs. 5-6), the shaft member being supported in a state of floating in the cylinder body.
Also gaps between the piston 11 and the piston rod 3, and the air bearings 9 and 12 for slidably supporting them become stable regardless of temperature change, and the performances of the air layers formed in the gaps, namely, a sliding performance and a sealing performance can be stable regardless of temperature change (Col. 4, lines 59-64; see also for example Col. 1, line 61-Col. 2, line 29, Col. 4, lines 52-55, Col. 6, lines 6-18, Col. 7, lines 53-65).
Since both references are directed to cylinder devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder device of Henry to include fluid bearings as taught by Uchino in order to provide slidably supporting the piston and piston rod regardless of temperature change, and the performances of the air layers formed in the gaps, namely, a sliding performance and a sealing performance can be stable regardless of temperature change.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoll teaches elements of the instant invention including a cylinder body, a shaft member, a rotation mechanism portion, and rotation ports.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/F Daniel Lopez/               Primary Examiner, Art Unit 3745